In re Jeanfreau, Robert M.D.; — Defendant; applying for supervisory and/or remedial writ Civil District Court Div. F, Nos. 99-3310; to the Court of Appeal, Fourth Circuit, No. 99-C-1900.
Granted. Judgment of the trial court denying the exception of prematurity as to plaintiffs “misrepresentation” claims is reversed for the reasons assigned by the dissenting judge in the court of appeal. The exception is maintained, and all of plaintiffs claims are ordered to be submitted to the medical review panel.
LEMMON, J., not on panel.